Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chao Gao, on August 9, 2022.

Amend claims 8 and 16, as shown below.

8. (Currently Amended) A method for repelling a Vespidae wasp, consisting of applying a repellent consisting of benzyl alcohol as a sole active component to at least one member selected from the group consisting of the Vespidae wasp, a nest of the Vespidae wasp, a nest of a Vespidae wasp at a private house, and a beehive, 
wherein a concentration of the benzyl alcohol in the repellent is 10 mass% or more, wherein the method causes no damage to an Apidae bee, and 
wherein the application of the repellent does not result in mortality of the Vespidae wasp.

16. (Currently Amended) A method for repelling a Vespidae wasp, consisting of applying to at least one member selected from the group consisting of the Vespidae wasp, a nest of the Vespidae wasp, a nest of a Vespidae wasp at a private house, and a beehive, a repellent consisting of benzyl alcohol as a sole active component, and a high pressure gas, 
wherein a concentration of the benzyl alcohol in the repellent is 10 mass% or more, 
wherein the method causes no damage to an Apidae bee, and 
wherein the application of the repellent does not result in mortality of the Vespidae wasp. 

The following is an examiner’s statement of reasons for allowance:
The claims are limited to a single active agent.  The cited prior art does not support application to a wasp, nest, or beehive, as a sole active component.  As such, the examiner cannot maintain a rejection.
Claims 8, 9, 12, 16, 17, and 20 are allowed.
Claims 1-7, 10, 11, 13-15, 18, 19, and 21-23 are cancelled. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628